 1 PHILLIP A TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:15-CR-00164-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   JOSE ALVAREZ,                                DATE: July 15, 2021
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on July 15, 2021.

21         2.     By this stipulation, defendant now moves to continue the status conference

22 until July 22, 2021, at 9:30 a.m., and to exclude time between July 15, 2021, and July 22,

23 2021, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The defendant initial appeared in this case on August 5, 2015. The

27         defendant subsequently absconded and a bench warrant was issued on March 5,

28         2017. The defendant was arrested in the Western District of Washington and later


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
1         transferred to the Eastern District of California. On November 11, 2019, the

2         defendant made his first appearance in the Eastern District of California since the

3         March 2017 bench warrant was issued.

4                  b)    At the November 11, 2019 hearing, prior counsel John Manning was

5         relieved and new counsel Mark Reichel was appointed.

6                  c)    On February 26, 2020, March 24, 2020, May 20, 2020, July 28, 2020,

7         August 18, 2020, October 20, 2020, December 2, 2020, January 7, 2021, and

8         February 16, 2021, March 23, 2021, and April 13, 2021, the parties conferred

9         regarding the status of the case. Counsel for the defendant indicated that he needs

10        additional time to meet with the defendant and discuss a proposed plea agreement

11        from the United States and potential considerations of a jury trial.

12                 d)    Therefore, a further continuance and time exclusion is warranted

13        because counsel for defendant desires additional time to consult with his client,

14        review the discovery, discuss potential resolution options, and otherwise prepare for

15        trial.

16                 e)    Counsel for defendant believes that failure to grant the above-

17        requested continuance would deny him the reasonable time necessary for effective

18        preparation, taking into account the exercise of due diligence.

19                 f)    The government does not object to the continuance.

20                 g)    Based on the above-stated findings, the ends of justice served by

21        continuing the case as requested outweigh the interest of the public and the

22        defendant in a trial within the original date prescribed by the Speedy Trial Act.

23                 h)    For the purpose of computing time under the Speedy Trial Act, 18

24        U.S.C. § 3161, et seq., within which trial must commence, the time period of July

25        15, 2021 to July 22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

26        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

27        by the Court at defendant’s request on the basis of the Court’s finding that the ends

28        of justice served by taking such action outweigh the best interest of the public and

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         the defendant in a speedy trial.

2         4.     Nothing in this stipulation and order shall preclude a finding that other

3 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

4 the period within which a trial must commence.

5         IT IS SO STIPULATED.

6

7
     Dated: July 15, 2021                            PHILLIP A. TALBERT
8                                                    Acting United States Attorney
9
                                                     /s/ JUSTIN L. LEE
10                                                   JUSTIN L. LEE
                                                     Assistant United States Attorney
11

12
     Dated: July 15, 2021                            /s/ MARK REICHEL
13                                                   MARK REICHEL
14                                                   Counsel for Defendant
                                                     Jose Alvarez
15

16

17
                                      FINDINGS AND ORDER
18
          IT IS SO FOUND AND ORDERED this 15th day of July, 2021.
19

20

21

22
                                                       Troy L. Nunley
23                                                     United States District Judge
24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
